Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
	Claims 1-20 are pending. Claims 1, 4, 6. 7 and 10 are amended. Claims 9 and 12-20 are canceled. Claims 1-8, 10 and 11 are pending.

Response to Arguments
	Applicant’s arguments with regard to the 101 rejection of the claims have been considered but are not persuasive.
	Applicant argues:
	1 – Claim 1 recites a plurality of computer-based limitations each of which individually and collectively amount to significantly more.
	Each of the limitations are not well-understood, routine or conventional to the retirement plan industry prior to applicant’s disclosure.
	The examiner notes that the applicant goes on to list a plurality of claim limitations without further explaining why each limitation is not well-understood, routine or conventional. Applicant merely asserts that the claims are patent-eligible without providing any particular supportive reasoning.
	2 – Claim 1 includes a non-conventional and non-generic arrangement of components that amount to significantly more.

	Applicant’s arguments are therefore not persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim(s) 1-8, 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
1. A system for evaluating a selected defined contribution retirement plan, comprising:
at least one web server positioned downstream of a firewall and configured to:
	a. interactively and electronically collect, via a user interface displayed in an Internet web browser, user-selected settings from a user for generation of a retirement plan comparison report;
	b. interactively and electronically collect, via data input fields of the user interface displayed in the Internet web browser, plan data from the user for the selected contribution retirement, wherein the plan data numerically and qualitatively defines characteristics of the selected defined contribution retirement plan;
	c. temporarily store the plan data and the user-selected settings in middleware
memory; 
d. electronically receive, via the user interface displayed in the Internet web browser, a HTTP request from the user's Internet web browser for the generation of the report; and
deliver the report to the user via at least one of an email, a hyperlink, and the user interface displayed in the Internet web browser to provide
proof of meeting fiduciary requirements when evaluating the selected defined
contribution retirement plan;
a database server positioned downstream of the at least one server and configured to:
a. permanently store the user-selected settings for the generation of the report; and
	b. permanently store collected plan data of the selected defined contribution retirement plan and other plan data of other defined contribution retirement plans in a database, wherein the other plan data numerically and qualitatively defines characteristics of the other defined contribution retirement plans; and
a batch processor positioned downstream of the at least one web server configured to:
	a. in response to the at least one web server receiving the HTTP request for the
report, automatically generate, in real-time, a list of sort factors configured for quickly filtering the other defined contribution retirement plans for comparison with the selected defined contribution retirement plan, wherein, to generate the list of sort factors, the batch processor is configured to execute preprogrammed rules to determine how many sort factors, which of the sort factors, and criteria for each of the sort factors to include in the list of sort factors based on the selected defined contribution retirement plan and the other defined contribution retirement plans;
	b. automatically identify, in real-time, components of the selected defined
contribution retirement plan, wherein the components include fee components, cost components, and value components; 
c. based on the sort factors and the criteria for each of the sort factors in the list of sort factors, automatically identify, in real-time, a subset of the other defined contribution retirement plans that are most similar to the selected defined contribution retirement plan including;
identify characteristics from among the fee components, the cost components, and the value components that correspond to the sort factors included in the list of sort factors; and identify which of the other defined contribution retirement plans have characteristics that correspond to each the sort factors included in the list of sort factors;
	d. automatically compare, in real-time, the components of the selected defined
contribution retirement plan to respective components of the subset of the other defined contribution retirement plans; and
	e. based on the comparisons and the user-selected settings, automatically
generate, in real-time, a user-customizable Internet browser displayable report that includes a quantitative and qualitative assessment of the selected defined contribution retirement plan relative to the subset of the other defined contribution retirement plans.
	The underlined abstract idea is a mental process, including an evaluation.
This judicial exception is not integrated into a practical application because 1) the claims . 


	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because for the reasons.
	The dependent claims recite additional limitations that narrow the abstract idea such as claim 3 which recites delivering the report at predetermined intervals which wherein the assessments identifies changes in the other defined plans over time, and limitations which indicate the use of a computer as a tool such as claim 2 which recites the use of auto-complete to collect plan data.
	As a whole and in combination the claims merely recite an abstract idea and mere instructions to implement the abstract idea on a computer.

The closest prior art of record, as cited in the parent applications, is:
Clancy – 2005/0187804 – Evaluating Employee Benefit Plans
ABSTRACT: 
 This invention relates to computerized methods and systems for evaluating 
employee benefit plans.  In one embodiment, a computerized method for 
determining improvement actions for an employee benefit plan includes uniquely 
associating an improvement action for one or more attributes of an employee 
benefit plan; receiving the status of one or more of the attributes for a first 
employee benefit plan; identifying the attributes of the first employee benefit 

and providing an action plan to improve the first employee benefit plan, the 
action plan comprising one or more actions associated with the identified 
attributes.

Giovinazzo – 2007/0168302 – Retirement Plan advisory System
ABSTRACT: 
A method is provided for advisory assistance from an advisor to a fiduciary for 
qualified retirement plan selection and investment due diligence.  The method 
includes evaluating products and services offered by a plurality of plan 
providers, reviewing reports provided by the advisor and selecting a plan.  In 
one embodiment, the evaluation includes an analysis of components of each of 
the products by identifying the components of the plan and providing a measure 
of the plan provider's style box coverage and best asset class offering across 
multiple style box categories.  The method includes generating a statement 
outlining a process for selecting, monitoring and evaluating investment 
options, determining a score for the plan providers' investments based on 
specific quantitative and qualitative factors, generating reports comparing the 
investment options within their corresponding products and vetting the selected 
investment options within a current plan. 


Additionally;

ABSTRACT: 
 A method, system, computer and computer readable medium is provided for 
identifying a defined contribution plan, such as a 401(k) plan.  In an 
embodiment of the present invention, a plurality of defined contribution plan 
preference values is transferred from a broker processing device to a central 
processing device.  A broker obtains the preference values from a plan sponsor.  
A plan provider provides a plurality of defined contribution plan to the 
central processing device.  The plurality of defined contribution plans that 
have respective performance categories are scored by the central processing 
device to obtain respective performance category scores.  The plurality of 
defined contribution plans are ordered by the plurality of performance 
categories scores and assigned respective rank values.  A preferred defined 
contribution plan is then transferred to the broker processing device in 
response to the plurality of preference values and rank values. 

Lind  - 2006/0248008– Method of evaluating a benefit plan 
ABSTRACT: 
A method of evaluating a benefit plan where a user selects the benefits from a 
present plan, provides detailed information on the selected benefits, compares 
the detailed information with the pre-existing information, and generates a 
report based on the comparison.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694